Fourth Court of Appeals
                                   San Antonio, Texas
                                         October 24, 2022

                                      No. 04-22-00615-CV

                Gabriel RODRIGUEZ Sr., Gabriel Rodriguez Jr., Paul Celestine,
                                      Appellants

                                                 v.

                              HILLCORP ENERGY COMPANY,
                                       Appellees

                   From the 229th Judicial District Court, Starr County, Texas
                                  Trial Court No. DC-22-282
                          Honorable Baldemar Garza, Judge Presiding


                                         ORDER

        From the limited record before us, it appears Appellants seek to appeal from the trial
court’s order granting a temporary injunction on September 16, 2022. A notice of appeal was
filed in the trial court on September 19, 2022. Thus, the clerk’s and reporter’s records were due
on September 29, 2022. See TEX. CIV. PRAC. & REM. CODE ANN. § 51.014(a)(4) (accelerated
appeal); TEX. R. APP. P. 35.1(b).
        Neither the original notice of appeal nor the October 17, 2022 amended notice of appeal
certifies that it was served on each court reporter responsible for preparing the reporter’s record.
Contra TEX. CIV. PRAC. & REM. CODE ANN. § 51.017(a); TEX. R. APP. P. 25.1(a), (d), (e).
        In our September 20, 2022 letter, we instructed Appellants to file docketing statements
and amended notices of appeal certifying proper service on the responsible court reporter(s) by
October 3, 2022. To date, Appellants have not filed docketing statements or amended notices of
appeal that comply with the Code and the Rules.
       We ORDER Appellants Gabriel G. Rodriguez Sr. and Gabriel G. Rodriguez Jr.,
represented by Rhonda Ross, SBN 17299600; and Paul Celestine, acting pro se, to file docketing
statements and amended notices of appeal that fully comply with the applicable statutes and rules
within TEN DAYS of the date of this order. See, e.g., TEX. CIV. PRAC. & REM. CODE ANN.
§ 51.017(a); TEX. R. APP. P. 25.1(e), 32.1; 4TH TEX. APP. (SAN ANTONIO) LOC. R. 5.1.
        If Appellants fail to timely file their docketing statements and amended notices of appeal
as ordered, we may dismiss their respective appeals without further notice. See TEX. R. APP. P.
42.3(c); Velasco v. Ellis, No. 01-10-00073-CV, 2011 WL 2118865, at *4 (Tex. App.—Houston
[1st Dist.] May 26, 2011, order).




                                                    _________________________________
                                                    Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of October, 2022.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court